[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE ELEVENTH CIRCUIT           FILED
                                  ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                        No. 10-10479                 JULY 30, 2010
                                    Non-Argument Calendar             JOHN LEY
                                                                        CLERK
                                  ________________________

                         D.C. Docket No. 4:08-cr-00315-WTM-GRS-24

UNITED STATES OF AMERICA,

         lllllllllllllllllllll                                  Plaintiff - Appellee,

                                             versus

ARTIE WAYNE STRAWDER,

lllllllllllllllllllll                                           Defendant - Appellant.

                                  ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                         (July 30, 2010)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

         Artie Wayne Strawder, through counsel, appeals his 160-month,

within-guidelines sentence following his conviction for conspiracy to possess with
intent to distribute and to distribute cocaine hydrochloride, in violation of 21

U.S.C. § 846. On appeal, Strawder argues that his sentence is substantively

unreasonable because it was greater than necessary to achieve the statutory

purposes of sentencing.

      We review a sentence for reasonableness, employing an abuse-of-discretion

standard. Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 597, 169 L.Ed.2d

445 (2007). The party challenging the sentence carries the burden of establishing

unreasonableness. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      Because Strawder does not offer argument pertaining to the procedural

reasonableness of his sentence, he has abandoned any such argument. See United

States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003) (stating that a party

abandons an issue if he does not raise it in his initial brief).

      With respect to the substantive reasonableness of Strawder’s sentence, the

district court acted within its discretionary authority by weighing the relevant

factors, including Strawder’s criminal history and minimal role in the conspiracy,

to arrive at a sentence it determined was sufficient, but not greater than necessary,

to comport with the statutory purposes of sentencing. That the district court may

have given less weight to the probation officer’s recommendation and Strawder’s

admission of guilt than to his extensive criminal history is within its sound

                                            2
discretion. Furthermore, Strawder’s 160-month sentence was within the lower

portion of the guidelines range, and also below the statutory maximum of 20 years.

Therefore, we conclude that the district court did not commit a “clear error in

judgment” by sentencing Strawder to 160-months’ imprisonment.

      AFFIRMED.




                                         3